Citation Nr: 1020104	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-18 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory 
disability, including as due to herbicide exposure and 
chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1970, from November 1990 to June 1991, and from 
July 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.  

In May 2008, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  

This matter was previously before the Board in September 2008 
when it was remanded for further evidentiary development.  It 
has now returned to the Board for further appellate 
consideration.  

For the reasons set forth below, this appeal is, once again, 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Veteran avers that he has a lung disability due to active 
service, to include as due to herbicide exposure in the 
Republic of Vietnam and/or due to exposure to chemicals, 
burning oil, and burning feces in Southwest Asia.  See August 
2009 VA examination report and May 2008 hearing transcript, 
page 10.  Unfortunately, and for the reasons discussed in 
further detail below, the Board finds that another remand is 
warranted.  

First, in a September 2008 remand, the Board indicated that 
further development was required.  Specifically, the Board 
indicated that the RO should request a VA examination to 
identify current respiratory disabilities.  It was further 
noted that the examiner should express an opinion as to 
whether it is at least as likely as not that "any such 
diagnosed respiratory disability is consistent with the 
Veteran's purported exposure to chemicals and burning oil 
during his service in Iraq."  

The Veteran's extensive service treatment records (STRs) and 
VA records reflect that he has been a tobacco smoker for 
forty years.  In an August 2009 VA examination opinion, the 
examiner noted that "emphysema is a process that takes many 
years to develop and would not have developed on short term 
due to exposure to burning oil."  The examiner did not 
address the remainder of the Board's request.  Thus, a VA 
medical opinion regarding whether such the Veteran's 
emphysema was caused, or permanently worsened, by exposure to 
chemicals and/or burning feces in Iraq is warranted.  [In 
this regard, the Board notes that, although the prior remand 
did not specifically request an opinion regarding any 
relationship between the Veteran's emphysema and his presumed 
herbicide exposure, such a medical opinion should be obtained 
on current remand in view of the Veteran's confirmed service 
in the Republic of Vietnam between October 1968 and October 
1969.  

The Board is obligated by law to ensure that the AOJ complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the AOJ is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance. See Stegall 
v. West, 11 Vet. App. 268 (1998).  

A corrective medical opinion is particularly necessary in 
light of the following facts, as illustrated by the evidence 
of record.  The August 2009 VA examiner opined that the 
Veteran's emphysema was diagnosed while the Veteran was in 
Iraq.  A review of the Veteran's STRs does not indicate that 
the Veteran was diagnosed with emphysema in Iraq.  Therefore, 
this statement by the examiner appears to be based on the 
Veteran's unsupported history.  The Veteran was stationed in 
Southwest Asia from September 2004 to March 2005.  His STRs 
reflect that in April 2003, prior to active duty in Iraq, he 
complained of a "cough when lying down."  A November 2004 
STR, while the Veteran was on active duty in Southwest Asia, 
notes that the Veteran complained of a constant coughing, 
accompanied by chest pain.  The cough was productive and 
greenish-yellow.  A February 2005 report of medical history 
reflects that the Veteran denied a chronic cough or cough at 
night.  The Veteran reported that in the previous year, he 
had had a collapsed lung due to an 80 pound pole falling on 
him.  The report of medical examination reflects that the 
Veteran had scattered rales upon clinical examination.  

Post Southwest Asia service, a September 2005 private medical 
report reflects that the Veteran had a cough and "few 
rhonici [right] upper."  It was noted he had pneumonia.  An 
October 2005 private radiology report reflects that a CT scan 
showed an irregular parenchymal lesion noted in the right 
upper lobe, which may represent a primary pulmonary 
parenchymal malignancy.  A November 2005 DD Form 2796 (Post 
deployment) record reflect the Veteran complained of a 
chronic cough and runny nose while deployed and post 
deployment.  A December 2005 private medical record, by Dr. 
P.R., reflects that in September 2005 the Veteran had a cough 
productive of green-yellow sputum with specks of bright red 
blood, for which he was treated with antibiotics.  The report 
further reflects that a CT scan showed a decrease in the size 
and density of the right upper lobe infiltrate, although it 
is still persisting.  A March 2006 private medical report by 
Dr. P.R. reflects that, based upon a CT scan, the Veteran 
"had fluctuating bilateral pulmonary infiltrates, question 
secondary to nocturnal aspiration.  The patient most likely 
has moderate to severe obstructive sleep apnea."  A November 
2006 private medical report by Dr. P.R. reflects that the 
Veteran had "resolved pulmonary infiltrates, most likely 
secondary to nocturnal aspiration, 3 small pulmonary nodules, 
most likely granulomas, and mild obstructive sleep apnea."  
A May 2007 private medical billing sheet reflects the Veteran 
had chronic obstructive pulmonary emphysema (COPD).  A May 
2008 VA radiology report reflects that the Veteran had 
chronic pulmonary emphysema, with no recent infiltrates or 
effusion, and no active pulmonary disease.  

Based on the record, it appears that the Veteran was not 
diagnosed with emphysema until May 2008, more than three 
years after his separation from service.  Therefore, because 
the VA examiner's opinion is based at least in part on his 
assumption that the Veteran was diagnosed with emphysema 
during his service in Iraq-a belief not substantiated by the 
evidence of record-the examiner's conclusion is not deemed 
to be probative.  

Second, the August 2009 VA examination report reflects that 
"pulmonary function tests are being done."  However, no 
such records are associated with the claims file.  Indeed, 
the most recent VA medical records contained in the claims 
file are dated in May 2009.  On remand, therefore, an attempt 
should be made to procure, and to associate with the claims 
file, all more recent pertinent VA outpatient treatment 
records (including the PFTs conducted in conjunction with the 
August 2009 VA examination) that are available.  

Finally, the Veteran's DD 214 reflects that his last active 
service was in April 2005.  The Veteran avers that his 
military career ended on November 1, 2006; however, he does 
not aver that this was active service, and there are no 
records associated with the claims file indicating active 
service after April 2005.  The Veteran should be informed 
that, if he had any active duty for training subsequent to 
April 2005, he should provide VA with evidence of such active 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims folder copies of records of any 
respiratory treatment that the Veteran 
may have received at the VA Medical 
Center in Altoona, Pennsylvania since 
May 2009.  The Board is particularly 
interested in the report of the PFTs 
completed in conjunction with the 
August 2009 VA examination.  All such 
available documents should be 
associated with the claims folder.  If 
no such records are available, that 
fact should be annotated in the claims 
file.  

2.  Request the Veteran to provide 
evidence of dates, if any, for which he 
was on active duty or active duty for 
training after April 2005.  If any such 
verifying information and/or evidence is 
submitted, contact the appropriate 
agency(ies) to obtain any additional STRs 
that may be available.  

3.  Then, accord the Veteran an 
appropriate VA examination to 
determine the nature and etiology of 
his respiratory condition.  The 
clinician should review the claims 
file, to include this remand, and 
should note such in the report of the 
evaluation.

All pertinent respiratory pathology 
should be noted in the report.  For any 
diagnosed respiratory disorder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that such 
diagnosed disability is causally 
related to active service, to include 
the Veteran's conceded exposure to 
herbicides during his Vietnam service 
and his purported  exposure to 
chemicals, burning feces, and burning 
oil in Iraq.  Complete rationale for 
all opinions expressed should be given.  

4.  Thereafter, readjudicate the 
issue of entitlement to service 
connection for a respiratory 
disorder, including as due to 
herbicide exposure and chemical 
exposure.  If the benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
appropriate opportunity to respond.  
Then, the case should be returned to 
the Board, as warranted.

No action is required of the Veteran until he is notified by 
the RO/AMC; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


